[Cite as In re B.S., 2018-Ohio-4385.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           FAYETTE COUNTY




IN THE MATTER OF:                                  :
                                                           CASE NOS. CA2018-06-011
                         B.S.                      :                 CA2018-06-012

                                                   :              OPINION
                                                                  10/29/2018
                                                   :

                                                   :



              APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                               JUVENILE DIVISION
                             Case No. AND20160655



Jess C. Weade, Fayette County Prosecuting Attorney, Sean M. Abbott, 110 East Court
Street, 1st Floor, Washington C.H., Ohio 43160, for appellee

Steven H. Eckstein, 1208 Bramble Avenue, Washington C.H., Ohio 43160, for appellants

Kristina Oesterie, c/o Fayette County Children Services, 133 South Main Street, Washington
C.H., Ohio 43160, guardian ad litem



          RINGLAND, J.

          {¶ 1} Appellants, the biological parents of B.S., appeal from a decision of the Fayette

County Court of Common Pleas, Juvenile Division, granting permanent custody of B.S. to

appellee, Fayette County Children Services ("FCCS"). For the reasons detailed below, we

affirm.

          {¶ 2} On November 22, 2016, FCCS filed a neglect and dependency complaint and
                                                                               Fayette CA2018-06-011
                                                                                       CA2018-06-012

requested temporary custody of B.S., a 22-month-old child. The complaint alleged that law

enforcement received a report that children were playing in the road unsupervised outside

the parents' home.1 When law enforcement responded, they found the parents' living

conditions to be a safety hazard for children. The complaint alleged that Mother and Father's

home was cluttered with trash and infested with flies, bugs, and possibly rats or mice. There

were also several safety concerns including: exposed wires near a water source, water

leaking from the bathroom into a child's room, no flooring upstairs, mice running in and out of

a mattress, no sheets on the mattresses, and there were urine stains on the mattresses. The

complaint also noted that there was trash, food, and feces throughout the house.

        {¶ 3} The children were placed with a family friend while the home was cleaned. The

agency also helped the family secure new housing. The children were returned to the

parents; however, after less than a month in the new home, the same sanitary issues were

again present. The complaint stated that B.S. is unclean and generally wears only a diaper.

B.S had scratches and cuts on his body and those injuries were not properly cleaned or

treated. The agency also received a call from a school employee that B.S.'s six-year-old

uncle was pushing him in a stroller across a street, causing traffic to stop for them.

        {¶ 4} The juvenile court granted temporary custody of B.S. to FCCS and placed him

in foster care. B.S. was later adjudicated a dependent child. Since that time, B.S. has

resided in a certified foster home where he has thrived.

        {¶ 5} The case plan for reunification included a mental health assessment, parenting

education, and the need to show the agency that Mother and Father could maintain a clean

and safe environment for children and provide basic needs. Mother and Father made some

progress but continued to struggle with the unsafe and unsanitary condition of their home.


1. Mother and Father also resided with Mother's stepfather and his three children who were not subject to the
complaint.
                                                    -2-
                                                                      Fayette CA2018-06-011
                                                                              CA2018-06-012

       {¶ 6} Throughout the pendency of this matter, the caseworker made three

unannounced visits to the parents' home. In January 2018, the caseworker found that the

home was being heated solely by space heaters, the upstairs was not in use due to broken

stairs, and bags of trash and clothing were stacked against the baseboard heaters. On

January 22, 2018, FCCS moved for permanent custody, alleging the child had been in its

temporary custody for 12 months out of the previous 22-month period.

       {¶ 7} At an unannounced visit in February 2018, Father met the caseworker by the

front door and closed the door behind him. Father had large scratches on his neck and was

initially hesitant to have the caseworker enter the residence, claiming that Mother had the flu,

but he later relented. Upon entering the home, the caseworker discovered that the electricity

to the home had been disconnected. Furthermore, there were continued concerns with the

condition of the home. During the visit, Mother knocked over two soda cans that had been

sitting on the floor, but made no attempt to pick up the cans or clean the area. The case

worker observed that the floor was sticky and there were five or six piles of animal feces in

the house, along with what she believed was dried urine. The caseworker stated that the

residence smelled of garbage and animal feces and there were open trash bags on the floor.

Also, the stairs to the second floor were still broken.

       {¶ 8} On March 2018, the caseworker made her final unannounced visit. The

caseworker stated that she had to knock on the door for several minutes. When the

caseworker entered the home, she observed that the conditions remained poor. The

caseworker observed smoke in the living room due to a burning incense stick that was stuck

into the drywall of the home. The stairs had been partially, but not completely repaired. The

caseworker also observed liquid feces and urine smeared on the floor in the living and dining

rooms. Several trash bags of garbage were in the home and some of those had been torn

open. In addition, the caseworker noted that B.S.'s bed was in an alcove at the top of the
                                              -3-
                                                                      Fayette CA2018-06-011
                                                                              CA2018-06-012

stairway next to a dog crate. The dog crate was covered in dog food and dried feces. The

alcove had no door and the stairs were unguarded. Furthermore, the cat litter box was on its

side with litter stuck to the bottom.

       {¶ 9} The matter proceeded to final disposition where testimony and evidence was

presented by all parties. After taking the matter under advisement, the juvenile court granted

the motion for permanent custody. Mother and Father now appeal the juvenile court's

decision granting permanent custody of B.S. to FCCS, raising one assignment of error for

review:

       {¶ 10} THE TRIAL COURT'S DECISION TO GRANT FAYETTE COUNTY

CHILDREN'S SERVICES PERMANENT CUSTODY IS NOT SUPPORTED BY SUFFICIENT

CLEAR AND CONVINCING EVIDENCE AND IS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE.

       {¶ 11} In their sole assignment of error, Mother and Father argue the juvenile court's

decision granting permanent custody of B.S. to FCCS was not in his best interest. In support

of their argument, Mother and Father allege the juvenile court's decision was not supported

by sufficient clear and convincing evidence and was against the manifest weight of the

evidence. After a thorough review of the record, we find Mother and Father's assignment of

error is without merit.

       {¶ 12} Before natural parents' constitutionally protected liberty interest in the care and

custody of their child may be terminated, the state is required to prove by clear and

convincing evidence that the statutory standards for permanent custody have been met.

Santosky v. Kramer, 455 U.S. 745, 759, 102 S.Ct. 1388 (1982). An appellate court's review

of a juvenile court's decision granting permanent custody is limited to whether sufficient

credible evidence exists to support the juvenile court's determination. In re M.B., 12th Dist.

Butler Nos. CA2014-06-130 and CA2014-06-131, 2014-Ohio-5009, ¶ 6. A reviewing court
                                              -4-
                                                                      Fayette CA2018-06-011
                                                                              CA2018-06-012

will reverse a finding by the juvenile court that the evidence was clear and convincing only if

there is a sufficient conflict in the evidence presented. Id.

       {¶ 13} Pursuant to R.C. 2151.414(B)(1), a court may terminate parental rights and

award permanent custody to a children services agency if it makes findings pursuant to a

two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-248, 2014-Ohio-2580, ¶ 9. First,

the court must find that the grant of permanent custody to the agency is in the best interest of

the child, utilizing, in part, the factors of R.C. 2151.414(D). In re D.K.W., 12th Dist. Clinton

No. CA2014-02-001, 2014-Ohio-2896, ¶ 21. Second, the court must find that any of the

following apply: (1) the child is abandoned; (2) the child is orphaned; (3) the child has been in

the temporary custody of the agency for at least 12 months of a consecutive 22-month

period; (4) where the preceding three factors do not apply, the child cannot be placed with

either parent within a reasonable time or should not be placed with either parent; or (5) the

child or another child in the custody of the parent from whose custody the child has been

removed, has been adjudicated an abused, neglected, or dependent child on three separate

occasions. R.C. 2151.414(B)(1)(a)-(e); In re C.B., 12th Dist. Clermont No. CA2015-04-033,

2015-Ohio-3709, ¶ 10. Only one of those findings must be met for the second prong of the

permanent custody test to be satisfied. In re A.W., 12th Dist. Fayette No. CA2014-03-005,

2014-Ohio-3188, ¶ 12.

       {¶ 14} In this case, the juvenile court found by clear and convincing evidence that

B.S. had been in the temporary custody of FCCS for more than 12 months of a consecutive

22-month period as of the date the agency moved for permanent custody. This finding is

undisputed. Rather, Mother and Father contest the juvenile court's finding that granting

permanent custody of B.S. to FCCS was in his best interest.

       {¶ 15} R.C. 2151.414(D)(1) provides that in considering the best interest of a child in

a permanent custody hearing:
                                               -5-
                                                                      Fayette CA2018-06-011
                                                                              CA2018-06-012

              [T]he court shall consider all relevant factors, including, but not
              limited to the following:

              (a) The interaction and interrelationship of the child with the
              child's parents, siblings, relatives, foster caregivers and out-of-
              home providers, and any other person who may significantly
              affect the child;

              (b) The wishes of the child, as expressed directly by the child or
              through the child's guardian ad litem, with due regard for the
              maturity of the child;

              (c) The custodial history of the child, including whether the child
              has been in the temporary custody of one or more public children
              services agencies or private child placing agencies for twelve or
              more months of a consecutive twenty-two month period * * *;

              (d) The child's need for a legally secure permanent placement
              and whether that type of placement can be achieved without a
              grant of permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this
              section apply in relation to the parents and child.

       {¶ 16} In granting the motion for permanent custody, the juvenile court considered

each of the best interest factors in light of the evidence presented at the hearing. With

respect to R.C. 2151.414(D)(1)(a), the trial court noted that B.S. has had regular visitation

with his parents and is bonded with them. However, the juvenile court also noted that B.S. is

bonded with his foster family as well and has made great strides since placement. B.S.'s

foster family is interested in adopting B.S.

       {¶ 17} In its consideration of R.C. 2151.414(D)(1)(b), the juvenile court indicated that,

due to his young age, B.S. was unable to express his wishes.

       {¶ 18} With respect to R.C. 2151.414(D)(1)(c), the juvenile court reviewed the

custodial history of B.S. The juvenile court found B.S. was adjudicated dependent and had

been in the temporary custody of the agency for 12 or more months of a consecutive 22-

month period.

       {¶ 19} In considering R.C. 2151.414(D)(1)(d), the juvenile court found B.S. is in need
                                               -6-
                                                                      Fayette CA2018-06-011
                                                                              CA2018-06-012

of a legally secure placement, the agency can provide the necessary legally secure

placement, and such placement is the only way B.S.'s needs can be achieved. Despite

assistance from the agency and having been given numerous opportunities, Mother and

Father have demonstrated that they are unable to maintain a safe and appropriate residence

for B.S. Since August 2016, there has been a safety plan in place to remedy the home

conditions. However, the home continues to present serious sanitary and safety issues. The

GAL recommended that permanent custody be granted to the agency and opined that it is

not safe to return B.S. to his parents.

       {¶ 20} Finally, with respect to R.C. 2151.414(D)(1)(e), the juvenile court found that

none of the factors set forth apply.

       {¶ 21} Based on these findings, the juvenile court found by clear and convincing

evidence that it was in B.S.'s best interest to grant permanent custody to FCCS. On appeal,

Mother and Father dispute the juvenile court's decision and argue that the majority of the

problems associated with their home were caused by the dogs and cats. Mother and Father

argue that the problems have now been remedied by leaving the animals permanently

outside and not allowing them inside the home. In addition, Mother and Father argue that

they are bonded with B.S. and have made substantial progress in their case plans and in

making their home clean and safe for B.S.

       {¶ 22} We have carefully and thoroughly reviewed the evidence in this case and find

that the juvenile court's determination regarding the best interest of B.S. is supported by clear

and convincing evidence and was not against the manifest weight of the evidence. Though

Mother and Father have completed some case plan requirements, it is well-established that

the completion of certain case plan requirements does not preclude a grant of permanent

custody. In re Mraz, 12th Dist. Brown Nos. CA2002-05-011 and CA2002-07-014, 2002-Ohio-

7278, ¶ 13; In re S.U., 12th Dist. Clermont No. CA2014-07-047, 2014-Ohio-5166, ¶ 35 ("case
                                               -7-
                                                                     Fayette CA2018-06-011
                                                                             CA2018-06-012

plan is merely a means to a goal and not a goal in itself").

       {¶ 23} In the present case, Mother and Father have been unable to show that they

can provide B.S. with a clean and safe environment or provide for his basic needs. As this

court has previously stated parents are "afforded a reasonable, not an indefinite, period of

time to remedy the conditions causing the children's removal." In re C.M., 12th Dist.

Clermont No. CA2016-07-051, 2017-Ohio-57, ¶ 26. Mother and Father have been given

ample opportunity to rectify their situation but have been unable or unwilling to correct the

deplorable, unsanitary, and dangerous condition of their home. As correctly found by the trial

court, B.S. needs a legally secure placement and Mother and Father have demonstrated that

they will not maintain a safe and appropriate residence for him. Since his placement with the

foster family, B.S. has received appropriate care and is bonded with them.

       {¶ 24} In light of the foregoing, we find the juvenile court's decision was supported by

the evidence and find no error in the juvenile court's decision to grant permanent custody to

CCDJFS. Appellants' sole assignment of error is overruled.

       {¶ 25} Judgment affirmed.


       S. POWELL, P.J., and HENDRICKSON, J., concur.




                                             -8-